Citation Nr: 0006332	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for headaches. 

3. Entitlement to service connection for a deviated nasal 
septum.

4. Entitlement to service connection for allergies.

5. Entitlement to service connection for a right shoulder 
disorder, including as secondary to a service-connected 
left shoulder disability.  

6. Entitlement to service connection for a left elbow 
disability.

7. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

8. Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder disability, prior to April 
17, 1998.
9. Entitlement to an evaluation in excess of 20 percent for 
service-connected left shoulder disability, effective 
April 17, 1998.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1978 to October 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision from the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent evaluation for 
service-connected left shoulder disability, denied service 
connection for hemorrhoids and chronic headaches, and found 
that new and material evidence, adequate to reopen the claims 
for hearing loss and a left elbow disability, had not been 
submitted.  The veteran has also perfected a timely appeal of 
a March 1997 rating decision, which denied service connection 
for a deviated nasal septum and allergies.  By rating 
decision in August 1998, the RO granted a 20 percent 
evaluation for service-connected left shoulder disability, 
effective April 17, 1998.  .

The issue involving the veteran's left elbow disability was 
certified to the Board in the procedural posture of whether 
new and material evidence had been submitted to reopen the 
previously-denied claim for entitlement to service 
connection.  Upon review of the claims file, however, it is 
apparent that service connection for a left elbow disability 
was denied by rating decision of August 1982.  The veteran 
filed a notice of disagreement in November 1982.  The RO, 
however, did not issue a statement of the case pertaining to 
the left elbow disability.  Although a statement of the case 
pertaining to other issues covered in the August 1982 rating 
decision and the subsequent notice of disagreement was issued 
in December 1982, a statement of the case addressing the 
merits of the 1982 denial of service connection for a left 
elbow disability has never been issued to the veteran.  
Because the time limit for filing a substantive appeal does 
not begin to run until a statement of the case has been 
issued, the 1982 denial of service connection for a left 
elbow disability has not yet become final.  38 C.F.R. 
§§ 19.29, 19.30, 20.302 (b).  The Board has therefore 
recharacterized the issue as reflected on the title page of 
this decision.

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of whether 
new and material evidence had been submitted, which was 
sufficient to reopen a claim for service connection for 
herpes simplex.  By rating decision in September 1997, the RO 
granted service connection for herpes simplex with a 10 
percent evaluation, effective from August 29, 1996.  

The September 1997 decision represented a full grant of 
benefits sought with respect to the veteran's claim of 
entitlement to service connection for herpes simplex.  As the 
veteran did not express disagreement with the "down-stream" 
issue of the percentage evaluation assigned, such matter is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 
433, 435 (1997) (per curiam).

In a letter received in January 1999, the veteran questioned 
why his complaints of tinnitus were being overlooked.  He 
reported at the hearing in June 1997 that he had tinnitus 
both during service and continuing to the present.  Inasmuch 
as this represents a claim for service connection for 
tinnitus, that issue is referred to the RO for further 
development and adjudication as necessary.  

The claims for entitlement to service connection for 
allergies and a left elbow disability will be discussed in 
the remand portion of this decision. 


FINDINGS OF FACT

1. The veteran's service medical records contain no 
complaints, diagnoses or opinions reflecting hemorrhoids 
or chronic headaches, and the veteran denied a history of 
these disabilities at separation from service.  

2. The veteran's service medical records contain no diagnosis 
of a deviated nasal septum.  

3. The record contains no competent medical evidence 
providing a nexus between the veteran's current 
hemorrhoids, chronic headaches, and deviated nasal septum 
and any incident of service.  

4. No timely substantive appeal was received on the issue of 
service connection for a right shoulder disorder.  

5. By rating decision dated in August 1982, the RO denied 
service connection for bilateral hearing loss.  The 
veteran was properly notified of that decision, and he did 
not perfect a timely appeal.

6. Additional evidence in support of the appellant's claim of 
entitlement to service connection for hearing loss, 
submitted since the August 1982 RO decision, is either 
duplicative or cumulative of evidence previously 
submitted.

7. Prior to April 1998, the veteran's left shoulder 
disability was manifested by limitation of forward 
elevation and abduction to 120 degrees with mild loss of 
upper extremity strength.

8. Effective April 1998, the veteran's left shoulder 
disability was manifested by limitation of forward 
elevation and abduction to 90 degrees with significant 
loss of upper extremity strength.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3. The claim of entitlement to service connection for a 
deviated nasal septum is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

4. As the veteran failed to perfect a timely appeal of the 
March 1997 rating decision denying service connection for 
a right shoulder disorder, the Board lacks jurisdiction to 
consider the claim, and the claim is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).

5. The August 1982 RO decision denying service connection for 
hearing loss is final.  38 C.F.R. § 19.153 (1982); (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999)).

6. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

7. The criteria for an evaluation in excess of 10 percent for 
service-connected left shoulder disability, prior to April 
17, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (1999).

8. A 30 percent evaluation is warranted for the service-
connected left shoulder disability, effective April 17, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's enlistment physical examination in April 1978 
showed no abnormalities, except a scar on the right lower 
abdomen.  An audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
30
LEFT
30
25
15
10
15

In June 1979, the veteran suffered a left shoulder 
dislocation.  In September 1979 he was treated for tenderness 
in his left elbow of three weeks duration.  An assessment of 
tendonitis was reported.  The veteran underwent surgery for 
his left shoulder in August 1980 due to recurrent 
dislocation.  In March 1981 the veteran complained 
of headaches and other symptoms, which were attributed to a 
viral syndrome.  The service medical records contain no 
complaints, opinions, or diagnoses of hemorrhoids, or of a 
deviated nasal septum.  

The veteran's separation medical examination in October 1981 
reported no abnormalities of the head, nose, or left elbow 
and no notation of hemorrhoids.  An audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
15
LEFT
10
10
10
10
10

On a report of medical history completed at the same time, 
the veteran reported no history of headaches, left elbow 
injury, or hemorrhoids.  The veteran did note a history of 
hearing loss and ear, nose, or throat trouble.  

A VA examination was conducted in January 1982.  The veteran 
reported a history or headaches occurring every month, the 
most recent of which occurred a couple of months prior to 
examination.  Examination of the left elbow revealed a normal 
range of flexion, extension, pronation, and supination, with 
no tenderness.  The examiner noted an impression of a history 
of tendonitis of the left elbow with current clinical 
examination within normal limits.  Nasal sinus X-ray 
examination was essentially negative.  The examination made 
no mention of any findings of hemorrhoids or a deviated nasal 
septum.  Audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
N/A
20
LEFT
20
10
10
N/A
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The audiologist noted that the veteran's hearing was within 
normal limits up to 4 kHz and reported a history of moderate 
tinnitus.  Audiological evaluation in February 1982 showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
15
N/A
25
LEFT
20
20
15
N/A
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

By rating decision in August 1982, the RO granted service 
connection for recurrent dislocation of the left shoulder 
with a 10 percent evaluation effective from October 14, 1981.  
The RO denied service connection for high frequency hearing 
loss, sinus problem, otitis media, measles with acute 
conjunctivitis, left knee strain, left elbow tendonitis, 
right ankle sprain, indigestion claimed as chest pain, and 
herpes simplex.  The veteran was notified of this decision 
under cover letter dated in August 1982.  The RO decision is 
final as to evidence of record at the time.  38 C.F.R. § 
19.153 (1982); 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999)).  

A VA outpatient treatment record in November 1983 reported 
severe headaches of five weeks duration.  The veteran 
reported a previous bout of headaches in March 1983.  In 
January 1984 complaints of intermittent headaches of ten 
months duration were reported.  Computed axial tomography 
(CAT) scan was normal.  The Board notes medical reports of 
occasional continued complaints of headaches to the present.  

In January 1986 the veteran was seen with symptomatic 
internal hemorrhoids with irritation, pain and occasional 
bleeding.  The examiner noted an assessment of small external 
hemorrhoids.  In April 1986, the veteran was treated for 
internal hemorrhoids.  A June 1989 VA audiological evaluation 
showed mild hearing loss in the right ear and essentially 
normal hearing in the left ear.  An impression of essentially 
normal hearing was provided at that time.  

The record contains private hospitalization records noting 
treatment for a deviated nasal septum with 95 percent 
obstruction in September 1986.  

The veteran filed a request to reopen his claim for service 
connection for hearing loss and chronic elbow pain in August 
1996.  The evidence, submitted since the final RO decision in 
August 1982, includes statements by the veteran, his family 
and friends, testimony before an RO hearing officer, and VA 
examinations.  

A physical therapy progress report, dated in July 1995, noted 
that the veteran was making progress with reduction of pain 
in his left shoulder.  Range of motion testing showed 
abduction of 150 degrees active and 160 degrees passive, 
flexion of 140 degrees active and 160 degrees passive, 
internal rotation of 60 degrees, external rotation of 55 
degrees, and extension of 60 degrees.  

By letter dated in April 1996, R.G.M., M.D. stated that he 
saw the veteran in April 1996.  A history of high frequency 
hearing loss in the early 1980s was reported.  The veteran 
reported increasing difficulty with hearing, particularly 
with background noise and intermittent tinnitus.  Dr. R.G.M. 
stated that the veteran had a septo-rhinoplasty ten years 
previous at the same time as left shoulder surgery.  Nasal 
examination revealed deviation of the nasal bones to the 
right and deviation of the nasal septum to the left.  Dr. 
R.G.M. reported that audiological evaluation showed bilateral 
high frequency sensorineural hearing loss with the 
configuration most often associated with noise exposure, with 
normal speech discrimination.  

A VA examination was conducted in October 1996.  The examiner 
did not note review of the claims file.  The veteran reported 
a history of two left shoulder dislocations during service, 
with surgery performed two weeks after the second 
dislocation.  He stated that he had had no further left 
shoulder dislocations, but experienced impaired left shoulder 
motion and strength since the initial injury.  He noted 
frequent shoulder pain after physical activity and with cold 
damp weather.  In June 1995, the veteran was evaluated by a 
private orthopedic surgeon who diagnosed adhesive capsulitis, 
which was treated with physical therapy resulting in some 
improvement in left shoulder motion.  Physical examination 
showed mild tenderness over the left shoulder with no edema 
or erythema.  The veteran developed moderate pain with 
forward elevation of the left shoulder to 120 degrees, with 
abduction to 120 degrees, external rotation to 45 degrees, 
and internal rotation to 45 degrees.  The examiner stated 
that left upper arm, forearm, and hand grip strength were 
70 percent of normal.  The examiner provided diagnoses of 
impaired left upper extremity shoulder motion secondary to 
pain and the 1981 surgery and impaired left upper extremity 
shoulder motor strength secondary to adhesive capsulitis.

The veteran further reported intermittent left lateral elbow 
pain, which radiated into the left hand, and numbness in the 
left elbow, arm and hand.  Mild tenderness was noted over the 
left elbow with no edema or erythema.  The veteran developed 
moderate pain with flexion to 130 degrees, but was able to 
fully extend to 0 degrees, fully pronate to 80 degrees and 
fully supinate to 85 degrees without pain.  No sensory 
deficits were noted over the left elbow, left forearm, or 
left hand.  The examiner reported that the veteran had had 
recurrent left lateral elbow pain since 1981, due to lateral 
epicondylitis.  No significant abnormalities were noted on 
left elbow x-ray in October 1996.

The veteran stated that he developed recurrent headaches in 
1980, frequently associated with nausea, occurring two-to-
three times weekly.  The examiner stated that the veteran had 
experienced recurrent headaches since 1980, believed to be 
migraines.

The examiner noted that in 1985, a private otolaryngologist 
had diagnosed a septal deviation and performed a septoplasty.  
Physical examination showed the veteran's nose to be slightly 
deviated to the left.  The examiner reported that the 
specific cause of the veteran's recurrent left-sided nasal 
congestion remained undetermined and noted that the veteran 
nasal septum was deviated to the left.  Paranasal sinus 
X-rays of October 1996 were normal.

The veteran reported a history of moderate hearing impairment 
since his military service.  The examiner noted that no 
audiology evaluation was performed in conjunction with the 
October 1996 VA examination, however.

The veteran stated that he had a history of intermittent 
bleeding, pruritic, and painful hemorrhoids since 1980.  The 
examiner stated that the veteran had no symptoms in recent 
months and a rectal examination was not performed.  

In his notice of disagreement, received in January 1997, the 
veteran stated all of his disabilities began either during 
service or shortly thereafter.  The veteran indicated that 
the surgery limited his motion and created pain in his left 
shoulder.  He stated that he could not hold weight for any 
period of time in his left arm or work above his chest 
without losing strength and causing pain.  He stated that he 
had developed high frequency hearing loss during service due 
to noise exposure around a power generation plant, flight 
line, and power tools.  The veteran reported that he 
initially injured his elbow at the time of his second 
shoulder dislocation.  The veteran stated that he did not 
report hemorrhoids on his report of medical history at 
service separation because he did not consider it a disease 
and did not want to delay his discharge.  He reported that he 
suffered a deviated septum at the same time as his first 
shoulder dislocation.  He stated that he had surgery in 1985 
to correct this, but still had approximately a 30 percent 
blockage due to a deviated septum.  He indicated that he 
believed his headaches were due to a combination of the pain 
in his shoulder and neck, his deviated septum, and his 
allergies.  

By letters received in January 1997, friends and family of 
the veteran stated that the veteran reported pain and 
weakness in his left elbow, and headaches during service.  
The veteran's stepmother stated that she served as a 
registered nurse in the U.S. Navy.  She stated that the 
veteran reported elbow pain when recovering from his left 
shoulder injury.  She reported that the doctors attributed 
this pain to the veteran's shoulder accident.  She noted that 
the veteran stated that a physician told him that his 
headaches were due to pain in his shoulder and stress. 

In his notice of disagreement, received in June 1997, the 
veteran stated that he had injured his nose while boxing 
during service at the same time that he had suffered the 
initial injury to his shoulder in March 1979. 

At a hearing before an RO hearing officer in June 1997, the 
veteran testified that he was right handed.  Transcript, p. 
4.  He stated that he had lost approximately 50 percent of 
the range of motion and suffered weakness and pain in his 
left shoulder.  Transcript, p. 1.  He stated that carrying 
any weight caused the shoulder to ache for hours, and 
reported pain when reaching above his shoulder.  
Transcript, p. 2.  The veteran testified that he experienced 
some numbness and loss of grip strength in his hand.  
Transcript, p. 3.  He stated that the loss of muscle in the 
left bicep was noticeable.  Transcript, p. 5.  

As to the veteran's hearing loss, he testified that he had 
worked around a generation plant, airplanes, and power 
equipment during service.  Transcript, p. 6.  He stated that 
there were no hearing conservation precautions in place at 
that time.  Transcript, pp. 7-8.  

The veteran reported that he injured his left elbow at the 
same time as his initial shoulder injury.  Transcript, p. 11.  
He stated that he continued to complain about elbow pain from 
time to time throughout service.  Transcript, p. 13.  
The veteran testified that he initially experienced problems 
with hemorrhoids in 1979 while overseas.  Transcript, p. 14.  
He reported that he was not diagnosed with hemorrhoids until 
after 1983, when he reported bleeding to a VA physician.  
He stated that he had experienced the same symptoms since 
1979.  Transcript, p. 15.  He noted that he continued to 
experience these symptoms and self-treated them with creams.  
Transcript, p. 16.  The veteran reported that he would get a 
migraine headache with each outbreak of herpes simplex.  
Transcript, p. 11.  The veteran noted that his stepmother, 
who had submitted a letter in support of the veteran's claim, 
was a nurse.  Transcript, pp. 8, 18.  

A VA examination was conducted in April 1998 and the examiner 
noted review of the veteran's claims file.  The veteran 
reported no shoulder dislocations since his 1981 shoulder 
surgery, but reported pain and impaired motion in the left 
shoulder.  He stated that the pain was constant during the 
day, and he would frequently wake with left shoulder pain.  
Physical examination showed moderate tenderness over the left 
shoulder with no edema or erythema.  The veteran developed 
moderate pain with forward elevation to 90 degrees, abduction 
to 90 degrees, internal rotation to 30 degrees, and external 
rotation to 30 degrees.  The examiner noted that left upper 
arm, forearm and hand strength were 40 percent of normal.  
The examiner provided diagnoses of left shoulder pain and 
impaired motion.  

The veteran reported recurrent left elbow pain since the 1981 
injury that had caused the left shoulder dislocation.  He 
stated that he experienced pain and intermittent numbness in 
the left elbow and forearm.  Physical examination revealed 
moderate diffuse tenderness with no edema or erythema.  The 
veteran developed moderate diffuse pain with flexion to 120 
degrees, extension to 25 degrees supination to 45 degrees, 
and pronation to 20 degrees.  The examiner noted that 
pinprick and light touch sensation were moderately decreased 
throughout the entire left upper extremity.  The examiner 
stated that the veteran experienced recurrent left elbow pain 
since the 1981 left shoulder dislocation, by history.  The 
examiner opined that epicondylitis and degenerative arthritis 
were the cause of the veteran's recurring left elbow pain.  
Left elbow X-ray examination revealed a small spur along the 
corticoid process of the proximal ulna, but no other 
abnormalities.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements can be 
satisfied, by:  1) Evidence that a disability was "noted" 
during service or during an applicable presumption period; 2) 
Evidence showing post-service continuity of symptomatology; 
and 3) Medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495-497 (1997). 


Service Connection for Hemorrhoids

The veteran has submitted evidence of a current disability.  
In 1986, the veteran was treated for internal and external 
hemorrhoids.  He testified at the hearing that he continued 
to self-treat his hemorrhoids.  

However, the veteran's service medical records contain no 
complaints, diagnoses or opinions indicative of the presence 
of hemorrhoids.  The veteran denied any rectal disease on his 
report of medical history at separation from service in 
October 1981 and he reported no complaints of irritation, 
bleeding or pain due to alleged hemorrhoids at that time.  
The veteran specifically testified that he was not diagnosed 
with hemorrhoids until after 1983, more than two years after 
his discharge from service.  In fact, the first medical 
diagnosis of record was not until 1986.  

In addition, the record contains no competent medical 
evidence providing a nexus between the veteran's diagnosis 
with hemorrhoids almost five years after discharge and any 
incident of service, including the veteran's statements that 
he experienced irritation, bleeding, and pain due to 
hemorrhoids during service.  Without evidence of inservice 
occurrence and competent evidence of a nexus between the 
veteran's current diagnosis and any incident of service, the 
veteran's claim cannot be considered well-grounded.  In the 
absence of evidence which would render the claim plausible, 
it must be denied.


Service Connection for Headaches

The veteran has submitted evidence of a current disability.  
The veteran reported at the October 1996 VA examination that 
he had recurrent headaches occurring two to three times per 
week.  Additionally, the record contains outpatient treatment 
records noting complaints of recurrent headaches since March 
1983.  

However, the veteran's service medical records contain no 
complaints, diagnoses or opinions of headaches, except for a 
singular complaint in association with other symptoms 
attributed to a viral syndrome.  The veteran specifically 
denied a history of headaches on his report of medical 
history at service separation.  Although the veteran reported 
headaches at the VA examination in January 1982, a few months 
after discharge, headaches are not one of the enumerated 
diseases subject to the presumption of service connection if 
manifest to a compensable degree within the initial post-
service year.  See 38 C.F.R. § 3.307, 3.309.  

The veteran's stepmother, a registered nurse, stated that the 
veteran had reported headaches during service.  A nurse's 
statements may contain some probative value and may 
constitute competent medical evidence, at least for the 
limited purpose of determining whether a claim is well 
grounded.  Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
For a nurse's statement to constitute probative evidence, 
the nurse must have specialized knowledge regarding the area 
of medicine and have participated in the treatment of the 
appellant.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  It 
is important to note that these holdings give probative value 
to the statements of the veteran's stepmother for the limited 
purpose of determining whether a claim is well grounded.  It 
does not appear from the record that the veteran's stepmother 
participated in the treatment of the veteran for his reported 
complaints of headaches.  Therefore, the Board finds that her 
statements of the existence of headaches or her opinion that 
the headaches were due to the pain in his shoulder and the 
stress of his injuries during service are not competent for 
the purpose of rendering the claim well-grounded.  

The Board notes that the evidence also does not meet the 
alternative method for establishing a well-grounded claim.  
There is no "note" of chronic or recurrent headaches during 
service.  Again headaches were noted only once in conjunction 
with a viral syndrome.  

Finally, there is no competent evidence of a nexus between 
the veteran's current headaches, beginning shortly after 
service, and any incident of his military service.  Again, 
the veteran's stepmother reported that the veteran told her 
that a physician told him that his headaches were due to pain 
in his service-connected left shoulder.  The United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court") has recognized that the 
statement of a veteran as to what a doctor told him is 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  The statement offered here 
is yet another step separated from the alleged original 
statement of the doctor.  The Board is not bound to accept 
the veteran's uncorroborated testimony as to medical 
incurrence or causation, nor to accept the opinions of 
physicians based on the veteran's recitation of medical 
history.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Without evidence of in-service occurrence and competent 
evidence of a nexus between the veteran's current headaches 
and any incident of service, the veteran's claim cannot be 
well grounded.  


Service Connection for a Deviated Nasal Septum

The veteran has submitted evidence of a current disability.  
The VA examiner in October 1996 noted that the veteran's nose 
was slightly deviated to the left.  Dr. R.G.M. in April 1996 
also noted deviation of the nasal septum to the left.  

However, the veteran's service medical records contain no 
diagnosis of a deviated nasal septum.  The veteran reports 
that he injured his nose at the same time as his original 
shoulder dislocation.  The veteran's service medical records 
show that his initial shoulder dislocation occurred in June 
1979 and there is no notation at that time of any nose pain 
or pathology.  The Board notes that the veteran was treated 
in March 1979 for a simple nose bleed, but no mention was 
made of any deviation of the nasal septum at that time.  In 
addition, the Board notes that at the VA examination in 
January 1982, nasal sinus X-ray examination was essentially 
normal, with no finding of a deviated nasal septum.  

In addition, there is no competent evidence of a nexus 
between the veteran's septoplasty due to nasal septum 
deviation in 1986, almost five years after discharge, and any 
incident of service.  The VA examiner in October 1996 noted 
that the cause of the veteran's nasal congestion remained 
undetermined and noted no etiology for the veteran's nasal 
septum deviation.  Without evidence of inservice occurrence 
and competent evidence of a nexus between the veteran's 
current nasal septum deviation and any incident of service, 
the veteran's claim cannot be well grounded.  

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in the statements of 
the case and the rating decisions, as he was informed of the 
evidentiary requirements of a well-grounded claim.  Moreover, 
he has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).


Service Connection for Right Shoulder Disorder

The Board notes that a timely notice of disagreement was 
received in June 1997, with regard to the March 1997 rating 
decision, which denied service connection for a right 
shoulder disability.  A statement of the case was issued with 
regard to the issue of service connection for a right 
shoulder disability in July 1997.  An appeal consists of a 
timely-filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1999).  A substantive appeal 
must be filed within 60 days from the date that the agency 
of original jurisdiction mailed the statement of the case to 
the appellant, or within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  

Therefore, to perfect an appeal to the Board, a substantive 
appeal should have been received by March 1998.  The record 
contains no substantive appeal as to the issue of service 
connection for a right shoulder disability.  Although a VA 
Form 9 was received in September 1997, the veteran made no 
mention of his right shoulder complaints and provided 
argument only on the issue of service connection for a 
deviated nasal septum.  The RO certified this issue to the 
Board for appeal.  In December 1999, the veteran was notified 
of the Board's intent to consider the adequacy of the 
substantive appeal on the issue of service connection for a 
right shoulder disorder, and requested that all argument be 
received within 60 days.  See VAOPGCPREC 09-99, 64 Fed. Reg. 
52376 (1999).  No response to this request has been received.  
The Board therefore finds that no timely substantive appeal 
was received on the issue of service connection for a right 
shoulder disability, and that issue is dismissed.  


New and Material Evidence Generally

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette, 8 Vet. App. at 75; 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).


New and Material Evidence for Bilateral Hearing Loss

Prior to the final denial of service connection for hearing 
loss in August 1982, the record contained no evidence of a 
current hearing disability under the VA regulations.  The 
veteran has submitted no audiological findings since this 
final denial, which shows a hearing loss disability under the 
regulations.  See 38 C.F.R. § 3.385.  The only audiological 
evaluation of record since the August 1982 decision was in 
June 1989 and was graphical only and not interpreted by any 
medical professional.  The veteran's service medical records 
were previously considered by the RO and the veteran has not 
submitted any new evidence, which would show incurrence of a 
hearing loss during service.  The Board notes that, in fact, 
the veteran's hearing appeared to improve during service at 
the pertinent levels.  The veteran continues to state that he 
experienced hearing loss during service due to noise 
exposure.  The statements of the VA examiner in October 1996 
merely reported the history provided by the veteran of a 
moderate hearing impairment since military service.  The 
examiner performed no independent evaluation as to the 
veteran's auditory acuity.  A bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Such statements are not new in that the veteran's 
noise exposure and reported hearing loss was considered prior 
to the denial of service connection in August 1982.  The 
Board finds that the veteran has not submitted any new 
and material evidence, which would be sufficient to reopen 
the record on his claim for service connection for hearing 
loss.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the March 
1997 Statement of the Case furnished the veteran with the 
provisions of 38 C.F.R. § 3.156, which remains unchanged by 
the decision of the Federal Circuit in Hodge.  The Board 
believes that the veteran has not been prejudiced by its 
decision in this case.  He has not presented evidence that 
could be considered to be new and material under either pre-
Hodge or post-Hodge jurisprudence.  The veteran is not 
prejudiced by consideration of his claim under this standard 
without remand to the RO for initial review.  See Bernard , 4 
Vet. App. 384.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette, 
8 Vet. App. 69, to applications to reopen a claim through the 
presentation of new and material evidence.  In Beausoleil, 
8 Vet. App. at 465, and Robinette , 8 Vet. App. at 79-80, the 
Court found a duty to further assist in the development of 
the evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The veteran in the instant case has not identified 
any further available medical evidence that has not been 
submitted or obtained and which would support his claim to 
reopen.  Thus, the Board finds that the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


Increased Evaluation for Left Shoulder Disability

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's disability.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Limitation of motion of the minor arm warrants a 20 percent 
evaluation if limited to shoulder level or to midway between 
the side and shoulder level, and a 30 percent evaluation if 
limited to 25 degrees from the side.  38 C.F.R. § 4.71, 
Diagnostic Code 5201.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

The VA examination in October 1996 noted moderate pain with 
forward elevation and abduction to 120 degrees.  Shoulder 
level abduction and elevation is measured at 90 degrees.  38 
C.F.R. § 4.71, Plate I (1999).  The examiner noted loss of 
motor strength in the left upper extremity due to the left 
shoulder disability.  No swelling, deformity, atrophy of 
disuse, or instability were noted.  

The VA examiner in April 1998 noted moderate pain with 
forward elevation and abduction to 90 degrees, warranting a 
20 percent evaluation under the Schedule.  The examiner noted 
further loss of strength in the upper left extremity.  
No swelling, deformity, atrophy of disuse, or instability 
were noted.  The Board notes that, prior to this VA 
examination, there was no Schedular basis for an evaluation 
in excess of 10 percent, taking into consideration the 
factors under Deluca, 8 Vet. App. 202.  However, the Board 
finds that the veteran's significant loss of left upper 
extremity motor strength, due to his left shoulder 
disability, in connection with his decreased range of motion, 
most closely approximates a 30 percent evaluation under the 
Schedule, taking into consideration the findings of Deluca, 8 
Vet. App. 202.  The veteran's loss of upper arm, forearm and 
grip strength is tantamount to a further limitation of 
motion, warranting an evaluation of 30 percent. 


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a deviated nasal septum 
is denied.  

The appeal of the denial of service connection for a right 
shoulder disorder is dismissed.  

No new and material evidence having been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder disability prior to April 17, 
1998 is denied.

Entitlement to an evaluation of 30 percent for service-
connected left shoulder disability, effective April 17, 1998, 
is granted.  


REMAND

By rating decision in March 1997, the RO denied service 
connection for allergies.  In a letter, received in April 
1997, the veteran expressed disagreement with the findings 
contained in that decision.  Although he did not specifically 
mention allergies, the same letter has been accepted by the 
RO as a notice of disagreement on the other claims denied in 
the March 1997 rating decision.  The Board finds that it is 
clear from the April 1997 letter, that the veteran intended 
to express disagreement with all of the decisions contained 
in the March 1997 rating decision.  No statement of the case 
has been issued as to the claim of entitlement to service 
connection for allergies.  

As noted above, no statement of the case was issued in 
response to the veteran's 1982 notice of disagreement as to 
his left elbow claim.  Upon remand, therefore, a statement of 
the case, in which the issue of entitlement to service 
connection for a left elbow disability is reviewed on the 
merits, with identification and discussion of all the 
relevant evidence should be promulgated, with proper notice 
to the veteran. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should issue a statement of the 
case on the issues of service connection 
for allergies and a left elbow disability 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, 
and reflects detailed reasons and bases 
for the decision denying service 
connection for the disabilities.  The 
veteran should then be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)








